11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


Stephen Craig Whitworth,                  * From the 441st District
                                            Court of Midland County,
                                            Trial Court No. CR38839.

Vs. No. 11-12-00114-CR                    * May 30, 2014

The State of Texas,                        * Memorandum Opinion by Wright, C.J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
affirm the judgment of the trial court as to Stephen Craig Whitworth’s conviction
and punishment for murder. We reverse the judgment of the trial court as to
Stephen Craig Whitworth’s conviction for aggravated assault with a deadly weapon,
and we remand the cause to the trial court for further proceedings on that charge.